Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 5/3/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-3, 5-18 are pending in this application.
Claims 1, 5 have been amended.
Claims 9-18 are new.
Claims 1-3, 5-18 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 1-3, 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites in claim 1b) “adding an amino acid to the aqueous
solution, the amino acid including cysteine and/or glycine;”
It is to be noted that there is no support in the specification about more than one
amino acid added to the aqueous solution and, therefore, this independent amended claim 1 has an issue of 112 first paragraph rejection. Applicants are advised to amend claim 1 further to overcome this 112 first paragraph rejection. 
	As dependent claims 2, 3, 5-18 depend ultimately on claim 1, therefore, claims 1-3, 5-18 have been rejected under 112 first paragraph rejection. 
	
Response to arguments
6.	Applicants arguments filed 5/3/2021 are addressed below: 
	Section A: It is to be noted that the new claims 9-18 have support in the present specification (and PGPUB). 

	
Section C.	Applicants arguments and amendments filed on 5/3/2021, including the arguments made to address secondary prior art by Riha et al. which was used as secondary prior art in the last office action overcome the rejections of record. Upon further review, it was concluded that no prior art alone or in combination (including further search and STIC search result submitted with the last non-final office action on 11/2/2020) meet the claimed invention of independent claim 1 (and, therefore, including all dependent claims depend on claim 1 as filed 5/3/2021). Therefore, examiner did not make 103 rejection in this office action. 

7.	 Examiner proposed examiner’s amendment which overcome 112 first paragraph rejections of record. Examiner left message and also participated via e mail correspondence few times with applicants’ representative Mr. Michael G. Raucci, Reg. No. 61,444 (Tel. No. 202-293-7060) to discuss about proposed amendment to overcome 112 first paragraph rejections in order to reach an agreement. However, no final response with the approval of the proposed amendment (attached e- mail correspondence as Annexure I) was received yet. Therefore, no agreement was made 


Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792